Citation Nr: 1201179	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-27 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from October 6, 2006, to March 29, 2007. 

2.  Entitlement to a disability rating in excess of 30 percent for PTSD from March 30, 2007, to April 29, 2008.

3.  Entitlement to a disability rating in excess of 30 percent for PTSD from April 30, 2008, to the present.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In accordance with the opinion of the Court of Appeals for Veterans Claims (Court), TDIU has been included as an issue on appeal, as it is part and parcel of the claim for an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of an increased rating for PTSD from April 30, 2008, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that from October 6, 2006, to March 29, 2007, the Veteran's PTSD more closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.



2.  The preponderance of the evidence shows that from March 30, 2007, to April 29, 2008, the Veteran's PTSD more closely approximated occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  From October 6, 2006, to March 29, 2007, the criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.41, 4.130, Diagnostic Code 9411 (2011).

2.  From March 30, 2007, to April 29, 2008, the criteria for a disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.41, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).


In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided an appropriate VA medical examination.  In addition, the VA examination is adequate for evaluation purposes because the examiner either reviewed the claims file or was otherwise 'informed of the relevant facts,' including the history of the disability from information obtained from the Veteran, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.


The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran claims that his service-connected PTSD is more severe than what is reflected by the currently assigned 30 percent disability rating.  The Veteran's service-connected PTSD is currently rated pursuant to the criteria set forth in Diagnostic Code 9411.  Under such Diagnostic Code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130.  

A 50 percent disability rating is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).   

A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  

A score of 51-60 indicates moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  

A score of 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994. 

Turning to the merits of the claim, the Veteran's VA treatment record show regular treatment for his psychiatric symptomatology.  During an April 2006 consultation, he reported that his PTSD symptoms were under fair control.  He reported having occasional dreams of his military service and intrusive memories.  His mood was euthymic, with a congruent affect.  In August 2006, he reported having occasional nightmares about his military service and intrusive memories.  A November 2006 treatment record includes his report of continued sleep impairments; he denied having any problems with his job.  These records are negative for reports of any perceptual or thought disorders, or any suicidal or homicidal ideations.  Treatment records dated from April 2006 to November 2006 reveal GAF scores of 64.

In January 2007, the Veteran underwent a VA PTSD examination.  He was noted to participate in outpatient therapy and to treat his symptoms through the use of prescription medications.  The Veteran reported that he worked as a bus driver for the previous twelve years, but that he had not worked for over a week due to his lower back pain and PTSD.  He characterized his performance in his employment as good.  He described his wife of thirty-four years in glowing terms and reported that he had a good relationship with his step-children.  However, he stated that he did not have many outside social contacts.  He characterized his social impairment as mild and his performance in social/interpersonal relationships as poor.  The Veteran's leisure pursuits included carpentry, automotive repair, and yard work.  He denied a history of violence, assaults, or suicide attempts.    

On the mental status examination, the Veteran was oriented in three spheres and appeared able to maintain minimal hygiene and basic activities of daily living.  There were no impairments in thought process, communication, or memory.  The examination was negative for evidence of delusions, hallucinations, inappropriate behaviors, suicidal or homicidal thoughts, or obsessive or ritualistic behavior.  The Veteran denied having panic attacks and reported having a mildly depressed mood secondary to being off of work.  He also reported having insomnia and that he had to "force himself to get up" to complete tasks.  Additional symptoms attributable to his PTSD were noted to include the following;  hypervigilance; avoidance behavior; social isolation; flat affect; re-experiencing trauma; heightened physiological arousal.  The PTSD diagnosis was confirmed and the Veteran's GAF score was reported as 65.  The examiner determined that the Veteran was capable of managing his financial affairs.  She also noted that the Veteran engaged in an isolative job and activities, and that he had minimal interpersonal relationships.  She concluded that the Veteran was employable from a psychiatric perspective.     

Subsequent VA medical records show continued treatment for PTSD.  A March 30, 2007, treatment record documents the Veteran's report of being unable to work due to his medical problems and that he experienced an increase in his psychiatric symptomatology.  His symptoms were noted to include insomnia, intrusive memories triggered by news reports, and increased irritability.  An April 6, 2007, outpatient treatment note documents his reports of experiencing nightmares, intrusive thoughts that interfered with his concentration, and restless sleep.  He reported that he isolated himself and that his symptoms had worsened.  The Veteran reported that news about Iraq increased the frequency and severity of his symptoms.  His symptoms also included depression, anxiety, periods of mood lability, low frustration tolerance, road rage, exaggerated startle response, and hyperalertness.  The examiner noted that the Veteran was normal in appearance, behavior, speech, and motor activity.  He appeared to be distracted; however, his memory was intact.  The examination was negative for impairments in his thought process or perceptions.  The assessment revealed a GAF score of 50 and the examiner prescribed an increased dose for his psychotropic medication.  The examiner expressed his belief that the Veteran's PTSD was of such a severity that it interfered with his personal and social life, as well as his ability to be employed.

Additional VA treatment records document the Veteran's continued psychiatric symptomatology.  During a May 2007 psychiatric consultation, he reported having nightmares and flashbacks two to three times per week, intrusive thoughts on a daily basis, and an ongoing startle reaction to unexpected noises.  He reported that his depression was at a level of 3 or 4 and his anxiety was at a level of 4 or 5.  The treatment records dated from May 2007 to October 2007 are negative for evidence of perceptual impairments, suicidal or homicidal thoughts, or speech impairments.  His GAF score for this time period ranged from 52

Records from the Veteran's SSA claim for benefits show that he underwent a private psychological examination in November 2007.  His reported psychiatric symptomatology included the following:  nervousness; easy and excessive crying; trouble sleeping; nightmares; flashbacks; decreased concentration; lethargy; and isolation.  The Veteran reported having good relationships with his wife and family.  The mental status examination, the Veteran presented with a neat appearance and good personal hygiene.  He related in an appropriate manner and his eye contact was good.  The Veteran's mood was clam and his energy level and speech were both normal.  The Veteran's thought processes were logical and coherent and he denied experiencing any auditory or visual hallucinations.  There was no reported history of suicide or homicidal ideations or attempts.  The Veteran did not demonstrate any impairments in his ability to interpret proverbs, make comparisons, or solve simple mathematical calculations.  His recent and remote memory appeared to be intact and the Veteran's attention and concentration were good.  He was oriented in all spheres and his insight and judgment were described as good.  The assessment confirmed the diagnosis of PTSD.  The examiner determined that his PTSD symptomatology was reported to be under adequate control through the use of psychiatric medication and outpatient treatment.  He was not believed to be at risk of suffering decompensation in a work-like setting.

In a summary of the conclusions derived from the Veteran's SSA records, a private psychiatrist provided an additional assessment of the Veteran's psychiatric functioning.  With regards to the Veteran's understanding and memory, the examiner noted that the Veteran was able to comprehend and recall work locations, simple instructions, and procedures.  With regards to his sustained concentration and persistence, he noted that the Veteran had the ability to carry out very short and simple instructions and appeared to be able to perform simple, repetitive, routine tasks.  The examiner stated that the Veteran would have problems relating effectively and consistently with co-workers due to his social skills, but that his skills were not substantially impaired.  His superficial socialization abilities for the work environment remained functional.  The examiner also determined that the Veteran was capable of maintaining appropriate personal hygiene.  He concluded that the Veteran appeared able to retain most of the essential mental and social abilities needed to sustain the performance of simple work tasks.       

A May 2008 VA treatment record shows that the Veteran was evaluated to assess the level of his psychiatric disability.  He reported having severe nightmares and intrusive thoughts of combat, as well as depression, anxiety, low frustration tolerance, and mood lability.  He was also noted to experiencing numbing and avoidance behaviors.  While he denied having suicidal or homicidal thoughts at that time, he reported having such thoughts in the past.  The Veteran was described as hyper alert and to have an exaggerated startle.  He reported having road rage and impaired concentration.  He stated that he was unable to work.  The examiner determined that the Veteran experienced reduced reliability and productivity to due panic attacks occurring more than once a week.  He also noted that the Veteran had such poor concentration that he had difficulty understanding complex commands and that he forgot to complete tasks.  According to the examiner, the Veteran had significant disturbances in his mood and had difficulty establishing and maintaining effective social relationships.  He stated that this difficulty resulted in the Veteran leaving the workforce.

Analysis- Disability Rating from October 6, 2007, to March 29, 2007,

Given the foregoing, the preponderance of the evidence does not show that a disability rating in excess of 30 percent is warranted for the Veteran's PTSD from October 6, 2007, to March 29, 2007.  The evidence of record for this time period shows that the Veteran's PTSD was primarily manifested by evidence of occupational and social impairments with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms:  occasional sleep impairments and nightmares; occasional intrusive memories; hypervigilance; avoidance behaviors; social isolation; flat affect; flashbacks; and heightened physiological arousal.  The Veteran's VA treatment records and the January 2007 VA PTSD examination report show that his GAF scores ranged from 64 to 65 during this time period, which is overall indicative of mild impairments in  social and occupational functioning.  

Although the Veteran's disability was found to be consistently manifested by the symptoms noted above, the Board does not find that the Veteran's symptoms were manifested by impairment characterized by reduced reliability and productivity consistent with the type of impaired thinking, judgment, and motivation required for a 50 percent disability rating.  Moreover, the evidence clearly does not demonstrate deficiencies in most areas or total social and industrial impairment for even higher ratings under the applicable rating criteria.  While the Veteran was noted to experience social isolation, a flat affect, and a depressed mood, the Veteran demonstrated few, if any, of the remaining criteria necessary for disability rating higher than 30 percent.  Indeed, the medical and lay evidence of record is negative for indications of any speech disturbances, panic attacks, difficulty understanding complex commands, memory impairments, or impairments in judgment and thinking.  The Board notes that the January 2007 VA examination was negative for impairments in thought process, communication, or memory, as well as the presence of anxiety attacks.  Accordingly, the Board finds that the Veteran's PTSD symptomatology does not approximate the criteria for a rating higher than 30 percent disabling from the date he file his claim, October 6, 2006, to March 29, 2007.

Analysis- Disability Rating from March 30, 2007, to August 19, 2008

For the time period from March 30, 3007, to April 29, 2008, , the Board finds that the evidence of record is probative of a PTSD disability picture that more nearly approximates the criteria for a 50 percent disability rating.  In this regard, the evidence dated during this time period, shows that the Veteran's PTSD has primarily been manifested by evidence of occupational and social impairment disturbances of mood and motivation, depression, anxiety, increased irritability, mood lability, memory impairments, intrusive thoughts, hyperviligance, sleep disturbances, road rage, social isolation, lethargy, exaggerated startle response, hyperalertness, and a difficulty establishing and maintaining effective work and social relationships.  His GAF score for this time period ranged from 50 to 52, which is indicative of moderate to serious impairment or moderate to serious difficulty in social and occupational functioning.  The Board acknowledging that the Veteran's SSA records indicate some improvement in his psychiatric symptomatology in November 2007.  However, the preponderance of the evidence for this time period, overall, indicates that his PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  Essentially, the Board acknowledges that the evidence does not show disturbances of speech or impairments in judgment, understanding, or abstract thinking, the Veteran's symptoms overall and his GAF are generally commensurate with the diagnostic criteria for a 50 percent disability rating under 4.130, Diagnostic Code 9411.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Veteran's social impairments more closely approximates the criteria for a 50 percent evaluation.   

In this regard, the Board finds the Veteran's VA treating physician's May 2008 conclusions to be probative.  The examiner concluded that the Veteran's PTSD symptoms significant disturbances in his mood and had difficulty establishing and maintaining effective social relationships.  This opinion is considered probative as it is definitive and based on a clinical assessment of the Veteran.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board has additionally reviewed the evidence to determine if a disability rating in excess of 50 percent may be assigned under the rating criteria for this specific time period.  After a review of the evidence of record, the Board concludes that the Veteran's PTSD is not productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  Indeed, the objective medical evidence is negative for evidence of speech impairments, impaired impulse control, or inappropriate personal hygiene.  The Veteran was noted to have good relationships with his wife and family members.  All the relevant evidence taken together show that the Veteran generally appeared to be able to function independently and well on a daily basis during the time period of March 30, 2007, to August 19, 2008.  While he was noted to have an increase in the severity of his psychiatric symptomatology in March 2007 and May 2008, the evidence does not show that the Veteran has deficiencies in most areas of judgment, mood, and social relationships that affect his ability to function independently and appropriately, as is required to meet the criteria for the assignment of a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.  The medical evidence reflects that the Veteran is generally able to care for himself.  As such, the medical evidence is not supportive for the assignment of a 70 percent disability rating.

Conclusion

In reaching the above determinations, the Board has considered the Veteran's statements as to the nature and severity of his PTSD symptomatology.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Accordingly, the Board finds that overall disability picture most closely approximates the criteria for a 30 percent disability rating from October 6, 2006, to March 29, 2007, and a 50 percent disability rating from March 30, 2007, to April 29, 2008.  As reflected above, "stage ratings" have been assigned based on the Veteran's symptomatology in accordance with the Court's guidance in Hart.  See 21 Vet. App. 505.  There appears to be no additional identifiable periods of time during the appeal period during which the Veteran's PTSD symptomatology warranted ratings other than what has been upheld and assigned herein.  

With regards to whether the evidence indicates that the Veteran's service-connected PTSD warrants referral for an extraschedular consideration under 38 C.F.R. § 3.321, the Board notes that this issue is part and parcel with the claim for a total disability rating based on individual employability (TDIU) being remanded to the RO for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, this issue will be addressed during the subsequent adjudication by the RO.  

In conclusion, the Board finds that the criteria for a disability rating in excess of 30 percent from October 6, 2006, to March 29, 2007, have not been met.  Where, as here, the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  With regards to a disability rating of 50 percent from March 30, 2007, to April 29, 2008, the appeal is granted.


ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD from October 6, 2006, to March 29, 2007, is denied.

A disability rating of 50 percent for PTSD from March 30, 2007, to April 29, 2008, is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining PTSD and TDIU claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

PTSD from April 30, 2008, to the Present

Having reviewed the medical evidence currently of record, it is unclear as to whether all of the VA medical records relevant to this aspect of the Veteran's increased rating claim have been associated with the claims file.  Specifically, the Veteran submitted VA treatment records dated in January and February 2009 in support of his claim for an increased rating.  However, prior to his submission, the claims file only included VA treatment records dated up until April 29, 2008.  Thus, it appears that there are outstanding VA treatment records that have not currently of record.  Such records would likely prove beneficial in deciding the Veteran's claim.  
The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained.

Moreover, the Board finds that the medical evidence is void of contemporaneous assessments of the severity of the Veteran's PTSD.  In this regard, the claims file reflects that the Veteran was last afforded a VA PTSD examination in January 2007.  However, this examination does not take into account any relevant evidence that may be contained within the potentially outstanding medical records.  In light of the outstanding medical records and the age of the aforementioned VA examination, the Board also finds that after associating his VA medical treatment records with the claims folder, the Veteran must be afforded contemporaneous VA examinations to assess the current severity of his PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

TDIU

As indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the Veteran's VA treating physician noted during the March 2007 consultation that the Veteran's PTSD was of such a severity that it interfered with his ability to be employed.  Thus, the issue of entitlement to a TDIU has been reasonably raised by the evidence of record.  See Id.  

However, appellate review of the TDIU element of the Veteran's claim at this time would be premature.  In this regard, the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate TDIU.  The notice should also indicate what information or evidence should be provided by the Veteran, to include a formal application form and an employment information form, and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thereafter, the RO should undertake any additional developed deemed necessary to adjudicate the claim for TDIU benefits.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and request that he provide the names of all VA and private medical facilities and physicians who have treated him for his service-connected PTSD since April 29, 2008.  In so doing, the Veteran must include the dates of said treatment at any of the identified facilities.  All necessary authorizations from the Veteran should be obtained.  If identified records are not able to be obtained, all efforts to obtain such records should be documented in the claims file and the Veteran should be informed of the inability to obtain such records.

2.  Thereafter, the RO/AMC shall schedule the Veteran for an appropriate VA mental disorders examination to determine the current severity of his service-connected PTSD.  The claims file and a copy of this Remand must be made available to the examiner for review and the examination report should note that review.  

The report of the examiner should be comprehensive.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.  The examiner shall assign a numerical code under the Global Assessment of Functioning Scale (GAF).  The examiner also should indicate the degree of social and occupational impairment due to PTSD. Specifically, the examiner shall state whether the Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment.  The examiner shall also describe how the symptoms of his service-connected PTSD affect his social and industrial capacity.  

A complete rationale for all opinions expressed should be provided. If the examiner is unable to provide an opinion, he or she should so indicate and explain why an opinion cannot be reached.

3.  With regards to the TDIU claim, the RO/AMC shall provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.  It also should include information concerning the assignment of disability ratings and effective dates, keeping in mind that TDIU is part of an increased rating claim.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required, to include the further development of the Veteran's employment history or obtaining additional medical evidence or medical opinion, as is deemed necessary.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC shall then readjudicate the Veteran's claim for an increased rating for PTSD from April 30, 2008, and adjudicate whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16 on the basis of the Veteran's service-connected disabilities.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


